73 F.2d 1022 (1934)
S. Davis WILSON et al., Appellants,
v.
PHILADELPHIA RAPID TRANSIT CO.
No. 5629.
Circuit Court of Appeals, Third Circuit.
November 16, 1934.
L. Stauffer Oliver, S. Davis Wilson, and Joseph Sharfsin, all of Philadelphia, Pa., for appellants.
Frederic L. Ballard, George Wharton Pepper, and Allen Hunter White, all of Philadelphia, Pa., for appellee.
Before BUFFINGTON, WOOLLEY, and DAVIS, Circuit Judges.
PER CURIAM.
On the facts stated and for the reasons given by the District Court in its opinion, its decree (8 F. Supp. 51) dismissing the petition is affirmed.